Citation Nr: 1634441	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  14-246 77A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic obstructive pulmonary disorder (COPD).

3.  Entitlement to an earlier effective disorder for the award of service connection for COPD.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to August 1979 and from November 1990 to September 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of the Appeals Management Center (AMC) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Montgomery, Alabama RO.

In August 2015, the Veteran presented sworn testimony during a Travel Board hearing in Montgomery, Alabama, which was presided over by the undersigned Veterans Law Judge.  In her Board hearing, the Veteran withdrew her appeals as to the issues of an earlier effective date for service connection for COPD the transcript of this hearing has been associated with the Veteran's claims file.

The issue of service connection for insomnia as secondary to COPD has been raised by the record in a April 2012 correspondence from D. H. M.D. Ph.D. wherein he wrote that the Veteran's insomnia is due to her chronic cough, which has been attributed to her COPD in a January 2012 VA examination, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to an initial increased rating for COPD is addressed in the REMAND portion of the decision below and is  REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

On the record at the August 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal of entitlement to an earlier effective date for service connection for COPD.

 
CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of an earlier effective date for service connection for COPD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by her authorized representative. 
38 C.F.R. § 20.204.  In the present case, on the record at the August 2015 hearing the Veteran withdrew her appeal for an earlier effective date for service connection for COPD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.


ORDER

The appeal of entitlement to an earlier effective date for service connection for COPD is dismissed.


REMAND

Unfortunately further development is warranted before the issue of entitlement of a compensable disability rating for COPD can be adjudicated.  During the Veteran's hearing, she contended that her symptoms were unique and not contemplated in the rating schedule for COPD.  She further contended that the effects of her COPD, coughing, has led to difficulty in determining the extent of pulmonary function as she testified that when she attempts to perform the pulmonary test she ends up coughing and is unable to complete the test.  On the issue of testing, the Board notes that the Veteran has not been provided an examination on her COPD since October 2008, approximately 8 years ago.

As a result of the Veteran's testimony, and given the time that has transpired since her last examination, the Board finds that a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  VA's General Counsel has similarly indicated that when a Veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated her for her disabilities.  The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159. 

2.  After the above development is accomplished, schedule the Veteran for appropriate VA examination(s) for her COPD.  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner(s) as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner(s), and the results of any testing must be included in the examination report.  

The VA examiner should determine the nature and severity of the Veteran's Chronic Obstructive Pulmonary Disease.  

In providing this examination, the examiner should take a detailed statement from the Veteran identifying all the symptoms she associated with her COPD and identify in detail all the Veteran's symptoms associated with her COPD or breathing disorder.  As of now the Board notes that the Veteran's constant cough has been identified by the VA examiner in January 2012.

In providing this examination the Board notes that the Veteran has been provided Pulmonary Function Test (PFT) in the past with notations that these test were difficult to interpret because of the Veteran constant coughing.  In providing this type of test, the examiner should also provide commentary on the interpretation of any PFT test and the reason for any complication in completing the test.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

3.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue entitlement to an initial compensable rating for chronic obstructive pulmonary disorder (COPD.  If the benefit sought on appeal is not granted, the Veteran and her representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


